Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 12/23/2020, wherein claims 1, 2, 9 and 10 were amended; and claims 3-8 were canceled. Claims 11-20 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lamborne et al. (US 6,866,142) in view of Hussain et al. (US 2014/0262919) and Fuchs et al. (US 2006/0124506).
Lamborne discloses a blister pack (See Figs. 1-2) comprising: a sterile holding area (inner cavity between 44 and 42 in Fig. 2); a sterile eye surgery instrument (14). Lamborne discloses the claimed 
However, Hussain teaches it is well known in the art for a blister pack (See Fig. 3) containing a medical device to be opened by pressing an outer surface of the cavity adjacent the medical device, thereby pushing the medical device out of the cavity through the cover section for the purpose of removing the medical device from the blister pack ([0028]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blister pack of Lamborne to allow for pressing of the outer surface of the holding area to push the instrument from the holding area as taught by Hussain in order to more conveniently remove the instrument from the blister pack. The instrument of Lamborne-Hussain would maintain its sterility since the instrument is not contact by the user during removal from the holding area.
Regarding the specific location of pressing, Fuchs teaches a blister pack (See Figs. 1-5) comprising an object (4) within a holding area (See Fig. 4), wherein the outer surface of the holding area (at 3 in Fig. 5) is provided with at least one pressure point (8) for the purpose of acting as a visual guide to the consumer to indicate the pressing location for removing the object from the holding area ([0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the blister pack of Lamborne-Hussain with at least one pressure point as taught by Fuchs in order to assist in indicating to the user where to press for removal of the instrument. Furthermore, the at least one pressure point on the back of the blister pack of Lamborne-Hussain-Fuchs is at a location to avoid sensitive spots (e.g. the narrow tip section of the sterile eye surgery instrument of Lamborne – the tip section is inherently sensitive to at least some degree do to its shape and it being the access point to the contents of the instrument) on the sterile eye surgery instrument.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lamborne et al. (US 6,866,142) in view of Hussain et al. (US 2014/0262919) and Fuchs et al. (US 2006/0124506) as applied to claim 2 above, and further in view of Hulick (US 2003/0183551). Lamborne-Hussain-Fuchs discloses the claimed invention except at least one the pressure point being marked. However, Hulick teaches a blister pack (10) comprising a marking (See “PUSH HERE” in Fig. 3) at a location on the blister pack for the purpose of providing instruction to the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one pressure point of Lamborne-Hussain-Fuchs with a marking as taught by Hulick in order to assist in instructing the user the specific location to press to remove the instrument from the holding area.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lamborne et al. (US 6,866,142) in view of Hussain et al. (US 2014/0262919) and Fuchs et al. (US 2006/0124506) as applied to claim 2 above, and further in view of Fischer (US 4,340,141). Fuchs teaches multiple holding areas (at 4 in Fig. 2), wherein each holding area is provided with a pressure point (8). Lamborne-Hussain-Fuchs discloses the claimed invention except for the at least one pressure points being marked to indicate which should be used first. However, Fischer teaches a blister pack (See Fig. 1) for holding objects, comprising a plurality of holding areas (18), wherein each holding area is sequentially marked (see numbers 1-25 in Fig. 1) for the purpose of indicating the number of remaining objects once some objects are removed for use. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the at least one pressure point of Lamborne-Hussain-Fuchs with markings as taught by Fischer in order to conveniently indicate the number of remaining instruments.


Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.
Applicant argues that Hussain fails to cure the defects of Lamborne. Hussain discloses a blister pack: The second package component comprises an eruptible foil section aligned with the cavity opening and having a limited retention strength that may be overcome by pressing an outer surface of the cavity of the first package component adjacent the packaged medical article in the cavity thereby pushing the medical article out of the cavity and erupting it through the eruptible foil section to remove the medical article from the packaging. (paragraph 0028). In Hussain, the instrument is pushed through the foil covering on the blister pack. Hussain fails to disclose: wherein the at least one point on the back of the blister pack is located to avoid sensitive spots or brittle spots on the sterile eye surgery instrument. In Hussain, the instruments itself is pushed through the foil covering.
Regarding Applicant’s argument, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As described above, Hussain was used for its teaching of pressing of the outer surface of the holding area to push the instrument from the holding area. The specific point (i.e. pressure point) is taught by Fuchs. Furthermore, the at least one pressure point on the back of the blister pack of Lamborne-Hussain-Fuchs is at a location to avoid sensitive spots (e.g. the narrow tip section of the sterile eye surgery instrument of Lamborne – the tip section is inherently sensitive to at least some degree do to its shape and it being the access point to the contents of the instrument) on the sterile eye surgery instrument. Moreover, the claims do not preclude a pack wherein the instruments itself is pushed through the a portion of the pack. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Regarding Applicant’s argument, the claims do not preclude a pack wherein the instruments itself is pushed through the a portion of the pack. The at least one pressure point on the back of the blister pack of Lamborne-Hussain-Fuchs is at a location to avoid sensitive spots (e.g. the narrow tip section of the sterile eye surgery instrument of Lamborne – the tip section is inherently sensitive to at least some degree do to its shape and it being the access point to the contents of the instrument) on the sterile eye surgery instrument. With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735